                                  Pli    MIT   V0




                                                      4--PeP 7-_cq:l d
                                                                                 SCE
                                                                                   lerk's 0 e .
                                                                                 c--
                                                                          ----SEP      20 19

                                                                    AUddle
                                                                                        Court
      I~14 CP*'111C                        6940 r1V
       ome,4
                             PJkq 4671W/ 24W,~Yl_    , (,V- /
                                               / A6, 31


      uvwlofla


                      Affile6ffI
     M       6                                  VA                  . .....



                                          /I - a- 416



                       /Mm
             4 IDIplIll           V /0                                           W/
                                                 IA
                                                 OF
                                          -TENNESSEE-
                                            NOTARY
                                               PIJBUC-
                  o




                             .4




Case 3:16-cv-01954 Document 259 Filed 09/04/19 Page 1 of 3 PageID #: 4138
    0




I




        Case 3:16-cv-01954 Document 259 Filed 09/04/19 Page 2 of 3 PageID #: 4139
E




    Case 3:16-cv-01954 Document 259 Filed 09/04/19 Page 3 of 3 PageID #: 4140
